Case: 2:18-cv-01185-EAS-EPD Doc #: 133 Filed: 11/18/19 Page: 1 of 12 PAGEID #: 900




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 KEVIN D. HARDWICK
                                                    CIVIL ACTION NO.: 2:18-cv-1185
                Plaintiff,
 v.                                                 JUDGE EDMUND A. SARGUS, JR.

 3M COMPANY, et al.                                 CHIEF MAGISTRATE JUDGE
                                                    ELIZABETH A. PRESTON DEAVERS
                Defendants.


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS ARCHROMA
        MANAGEMENT LLC AND DAIKIN INDUSTRIES LTD.’S MOTION TO
                RECONSIDER DENIAL OF MOTION TO DISMISS
                   FOR LACK OF PERSONAL JURISDICTION

                                        INTRODUCTION

       There is nothing new in Defendants Archroma Management LLC (“Archroma”) and

Daikin Industries Ltd.’s (“Daikin”) (collectively, “Defendants”) Motion to Reconsider the

Court’s Denial of Motions to Dismiss for Lack of Personal Jurisdiction (ECF No. 131). It is

merely a restatement of the arguments that this Court rejected when it denied Defendants’

motions to dismiss (ECF No. 128). Defendants do not cite any intervening case law that would

require the Court to change its ruling, and they fall woefully short of establishing that this Court

committed a clear error of law resulting in a “manifest injustice.” (See ECF No. 131 at 5.)

Instead, they rely on reframing and misstating Mr. Hardwick’s allegations against them. And,

worse still, they improperly attempt to proffer evidence that they could have presented during the

Motion to Dismiss briefing, without an excuse or explanation for why they did not do so.

       The Court correctly found that Mr. Hardwick pleaded sufficient facts to establish that

Defendants have significant contacts with Ohio, and that his claims arise out of those contacts.
Case: 2:18-cv-01185-EAS-EPD Doc #: 133 Filed: 11/18/19 Page: 2 of 12 PAGEID #: 901




(ECF No. 128 at 33.) The Court also appropriately declined to weigh Defendants’ declarations

against Mr. Hardwick’s well-founded jurisdictional allegations, and correctly held that

Defendants cannot defeat personal jurisdiction by simply filing declarations denying those

allegations. (Id. at 34-35.) Mr. Hardwick has satisfied his burden to make a prima facie case that

this Court has personal jurisdiction over Defendants, and nothing in Defendants’ redundant

Motion to Reconsider establishes otherwise. Accordingly, Defendants’ Motion to Reconsider

should be denied in its entirety.1

                                             FACTS

       This Court is well aware of the facts necessary to establish its jurisdiction over

Defendants in this case, so Mr. Hardwick will not rehash them. Yet again, however, Defendants

have repeated numerous misstatements and mischaracterizations of Mr. Hardwick’s allegations

that must be corrected. Defendants state that “Mr. Hardwick does not have much to say . . . as to

[Archroma and Daikin] specifically.” (ECF No. 131 at 2.) To the contrary, as the Court

recognized, Mr. Hardwick specifically alleged that both Archroma and Daikin engaged in

numerous commercial activities, including using, manufacturing, releasing, distributing,

marketing, and training in the use of PFAS materials in Ohio, that directly led to Mr. Hardwick’s

injuries. (ECF No. 96 ¶¶ 12, 22; ECF No. 128 at 28.) Archroma and Daikin knew that their

activities would contaminate Ohio’s air, surface waters, ground water, soils, and landfills, as well

as Mr. Hardwick’s body and blood. (ECF No. 96 ¶ 34.) Mr. Hardwick also specifically alleged



1
  Notably, only two of ten defendants ask the Court to reconsider their motions to dismiss.
Notably, too, this is not Defendants’ only effort to shop for a different forum. They are
simultaneously seeking to transfer this case to the Multidistrict Litigation regarding firefighting
foam products liability claims pending in federal court in South Carolina. See Defendants’
Motion to Transfer Tag-Along Hardwick Case to the In Re Afff MDL, In re: Aqueous Film-
Forming Foams Products Liability Litigation, No. MDL 2873, ECF No. 509 (U.S. MDL Nov. 5,
2019).

                                                 2
Case: 2:18-cv-01185-EAS-EPD Doc #: 133 Filed: 11/18/19 Page: 3 of 12 PAGEID #: 902




that these Defendants’ intentional failures to act, intentional withholding of information, and

actions taken to mislead government agencies about the dangers of PFAS also contributed to the

contamination of Ohio’s environment and Mr. Hardwick’s body and blood with PFAS in Ohio.

(Id. ¶¶ 50-51, 61, 69-73.) Thus, much more than “generally” alleging in “boilerplate fashion”

that Archroma and Daikin “conduct business throughout the United States, including Ohio” (see

ECF No. 131 at 5), Mr. Hardwick has specifically alleged that these Defendants’ actions and

failures to act in Ohio proximately caused his injuries with sufficient particularity to establish

that this Court has personal jurisdiction over Defendants.

                                       LEGAL STANDARD

        A court may grant a motion to reconsider only where “a clear error of law or newly

discovered evidence exists, an intervening change in controlling law occurs, or to prevent a

manifest injustice.” Rodriguez v. City of Cleveland, 08-cv-1982, 2009 WL 1565956, *2 (N.D.

Ohio June 3, 2009). Defendants incorrectly claim that a manifest injustice occurred here. (ECF

No. 131 at 5.) “Manifest injustice is defined as an error in the trial court that is direct, obvious,

and observable, apparent to the point of being indisputable.” Ashraf v. Adventist Health Sys./Sun-

Belt, Inc., No. 17-cv-2839, 2018 WL 4431381, *3 (W.D. Tenn. Sept. 17, 2018); see also Gann v.

Kolfage, No. 14-cv-1609, 2017 WL 395005, *3 (M.D. Tenn. Jan. 30, 2017) (defendants’

“disagreement with legal conclusions reached by the Court on the personal jurisdiction issue” do

not constitute manifest injustice for purposes of motion to reconsider). “[F]or a court to

reconsider a decision due to a manifest injustice, the record presented must be so patently unfair

and tainted that the error is manifestly clear to all who view it.” Block v. Meharry Med. Coll.,

No. 15-cv-204, 2017 WL 1364717, *1 (M.D. Tenn. Apr. 14, 2017).




                                                   3
Case: 2:18-cv-01185-EAS-EPD Doc #: 133 Filed: 11/18/19 Page: 4 of 12 PAGEID #: 903




       It is improper to use a motion to reconsider simply as a vehicle to renew arguments that

have already been rejected. Bush v. Warden, Chillicothe Correctional Inst., No. 18-cv-1283,

2019 WL 2191854, *1 (S.D. Ohio May 21, 2019); see also LaCroix v. Am. Horse Show Ass’n,

853 F. Supp. 992, 995 (N.D. Ohio 1994) (denying motion for reconsideration of personal

jurisdiction finding where only “issues raised by [defendant] in the motion for reconsideration

were already considered”). It is also improper to use a motion to reconsider to introduce old

evidence to which Defendants had access, but chose not to submit at an earlier stage. Bush, 2019

WL 2191854 at *1 (motion to reconsider is not a mechanism “to submit evidence which in the

exercise of reasonable diligence could have been submitted earlier”). Where, as here, a

“defendant views the law in a light contrary to that of [the district court], its proper recourse is

not by way of a motion for reconsideration but by appeal to the Sixth Circuit.” Lloyd v. City of

Streetsboro, No. 18-cv-73, 2018 WL 2985098, *1 (N.D. Ohio June 14, 2018) (internal quotation

marks and citation omitted); see also Svete v. Wunderlich, No. 07-cv-156, 2009 WL 330297, *1-

2 (S.D. Ohio Feb. 6, 2009) (denying motion to reconsider which was “based on no more than

representation and reargument of that which [movant] has already submitted”).

                                           ARGUMENT

I.     The Motion to Reconsider should be denied because it merely asks the Court to
       change its mind.

       Defendants’ Motion to Reconsider should be denied because it fails to meet the standards

set forth above. Rather than establish that the Court committed an obvious and apparent error of

law resulting in a manifest injustice, Defendants simply explain their disagreement with the

Court’s ruling by restating arguments the Court has already rejected. Courts routinely deny

motions to reconsider because they advance arguments that were previously rejected or that

could have been and were not offered in the initial briefing. See, e.g., Gann, 2017 WL 395005 at


                                                   4
Case: 2:18-cv-01185-EAS-EPD Doc #: 133 Filed: 11/18/19 Page: 5 of 12 PAGEID #: 904




*3 (denying motion to reconsider finding of personal jurisdiction because defendant “simply

reargue[s] its prior position in the hope that the court will change its mind”); Svete, 2009 WL

330297 at *1-2; McConocha v. Blue Cross & Blue Shield Mut. of Ohio, 930 F. Supp. 1182, 1184

(N.D. Ohio 1996) (motion to reconsider is improper where it “proffer[s] a new legal theory or

new evidence to support a prior argument when the legal theory argument could, with due

diligence, have been discovered and offered during the initial consideration of the issue”). That is

precisely what Defendants have done here. Their Motion for Reconsideration repeats arguments,

makes arguments that they could have made in their initial briefing. Defendants even submit a

new affidavit that certainly could have been submitted previously, and fail to provide any

explanation or reason for doing so now. (ECF No. 131 Ex. A.) Defendants fail to make any

argument that was previously unavailable to them, rely on any intervening law, or cite any newly

discovered evidence. Instead, their Motion to Reconsider is nothing more than a plea for this

Court to change its mind, and it should be denied on that basis alone.

II.    The Court correctly applied Sixth Circuit precedent and appropriately found that
       Mr. Hardwick has established a prima facie case that the Court has personal
       jurisdiction over Defendants.

       If the Court chooses to entertain the substance of this improper Motion to Reconsider, it

still should deny the Motion because this Court plainly has specific jurisdiction over these

Defendants. Defendants first contend that the Court committed a manifest injustice when it failed

to blindly accept Defendants’ declarations as dispositive proof that the Court does not have

personal jurisdiction over them. (ECF No. 131 at 6-7.) According to Defendants, once they have

submitted affidavits, Mr. Hardwick is required to produce the same type of evidence to

substantiate his jurisdictional allegations that would be required at the summary judgment stage




                                                 5
Case: 2:18-cv-01185-EAS-EPD Doc #: 133 Filed: 11/18/19 Page: 6 of 12 PAGEID #: 905




of his case-in-chief. (Id.) That is a misstatement of Sixth Circuit law regarding Mr. Hardwick’s

burden in response to a motion to dismiss for lack of personal jurisdiction.

          Where, as here, the Court decides a motion under Rule 12(b)(2) without an evidentiary

hearing, “the plaintiff need only make a ‘prima facie’ case that the court has personal

jurisdiction.” Conn v. Zakaharov, 667 F.3d 705, 711 (6th Cir. 2012); see also Retail Serv. Sys.,

Inc. v. Mattress Clearance Centers of Am., No. 17-cv-746, 2018 WL 3716896, *3 (S.D. Ohio

Aug. 3, 2018) (Sargus, C.J.) (“Where a Rule 12(b)(2) motion is decided solely on written

submissions, the plaintiff’s burden is relatively slight.”) (internal quotation marks and citation

omitted). A plaintiff is required only to present facts that, when taken in the light most favorable

to him, “establish[] with reasonable particularity sufficient contacts between [the defendants] and

the forum state to support jurisdiction.” Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883,

887 (6th Cir. 2002). Thus, the court “will not consider facts proffered by the defendant that

conflict with those offered by the plaintiff.” Id. The Sixth Circuit has adopted these rules for the

express purpose of preventing “non-resident defendants from avoiding jurisdiction simply by

filing an affidavit that denies all jurisdictional facts.” CompuServe Inc. v. Patterson, 89 F.3d

1257, 1262-63 (6th Cir. 1996) (citing Theunissen v. Matthews, 935 F.2d 1454, 1459 (6th Cir.

1991)).

          Thus, the Court appropriately held that Mr. Hardwick satisfied his burden to establish a

prima facie case that the Court has personal jurisdiction over Defendants. Mr. Hardwick’s

Amended Complaint sets forth specific facts detailing each Defendant’s actions and omissions

that led to his injuries and clearly establish the Court’s jurisdiction. Specifically, as the Court

explained, Mr. Hardwick set forth facts establishing that “those acts and failures to act of each

Defendant, in a natural and continuous sequence, resulted in the contamination of Mr.



                                                   6
Case: 2:18-cv-01185-EAS-EPD Doc #: 133 Filed: 11/18/19 Page: 7 of 12 PAGEID #: 906




Hardwick’s body and/or blood with PFAS, and without each Defendant’s acts or failures to act,

the PFAS would not have entered Ohio or Mr. Hardwick’s body and/or blood.” (ECF No. 128 at

28.)

       Despite their assertions to the contrary, Defendants’ declarations denying some of those

facts do not defeat the Court’s jurisdiction, nor do they require Mr. Hardwick to produce proof of

each of his allegations at this early stage in the litigation. As an initial matter, Defendants’

declarations do not clearly deny all of Mr. Hardwick’s jurisdictional allegations. The Court

correctly noted that Defendants have not adequately refuted Mr. Hardwick’s “allegations that

these Defendants’ contacts with Ohio led to his exposure to PFAS in Ohio over the last 40

years.” (Id. at 34.) That alone is a sufficient basis for denying Defendants’ motions to dismiss.

       Defendants cite two recent decisions from the Sixth Circuit to support their position that

submitting declarations is sufficient to defeat personal jurisdiction, but both cases are easily

distinguished in light of the content of Defendants’ declarations. See Parker v. Winwood, 938

F.3d 833 (6th Cir. 2019) and NTCH-West Tenn, Inc. v. ZTE Corp., 761 Fed. Appx. 485 (6th Cir.

2019). In Parker, the district court found jurisdiction lacking after evaluating competing

affidavits and evidence at the summary judgment stage. 938 F.3d at 835-36. The court held that

plaintiff’s jurisdictional evidence was lacking based on a record that is far more developed than

the record in this case. Id. at 840-41. The Parker defendants were able to conclusively establish,

based on more than general declarations denying allegations, that the court lacked jurisdiction.

Id. Similarly, in NTCH, the named defendant in a breach of contract suit presented conclusive

evidence disproving the plaintiff’s allegations, including the allegation that the two parties had a

contractual relationship in the first instance. 761 Fed. Appx. at 487. It was that conclusive

evidence that “shifted [the] burden of proof” and required plaintiff to submit counter affidavits



                                                   7
Case: 2:18-cv-01185-EAS-EPD Doc #: 133 Filed: 11/18/19 Page: 8 of 12 PAGEID #: 907




and evidence. Id. Here, on the other hand, Defendants’ declarations fall well short of

conclusively disproving Mr. Hardwick’s jurisdictional allegations. (ECF No. 128 at 33-34)

(“None of the affidavits addresses whether these [] Defendants or their predecessor companies

engaged in any of the activities alleged in the Amended Complaint.”).2

        In CompuServe, the Sixth Circuit explained that dismissal at this stage on a Rule 12(b)(2)

motion “is proper only if all the specific facts which the plaintiff . . . alleges collectively fail to

state a prima facie case for jurisdiction.” 89 F.3d at 1262 (emphasis added). Even if Defendants’

declarations did directly challenge all of Mr. Hardwick’s allegations, which they do not, the

Court cannot simply accept Defendants’ declarations and dismiss Mr. Hardwick’s allegations,

nor can it weigh the competing assertions against one another. See id. (reversing grant of

12(b)(2) motion where district court improperly “expressly relied on” defendant’s affidavit). The

Sixth Circuit has made it clear that dismissal pursuant to Rule 12(b)(2) “is proper only if all the

specific facts which the plaintiff . . . alleges collectively fail to state a prima facie case for

jurisdiction.” Id. (citing Theunissen, 935 F.2d at 1458); see also Opportunity Fund, LLC v.

Epitome Sys., Inc., 912 F. Supp. 2d 531, 538-45 (S.D. Ohio 2012) (relying on CompuServe and

holding that plaintiff’s jurisdictional allegations were sufficient to defeat motion to dismiss based

on defendant’s affidavits). Moreover, “the pleadings and affidavits must be viewed in a light

most favorable to the plaintiff” when resolving a motion to dismiss for lack of personal

jurisdiction on written submissions alone. Air Prod. and Controls, Inc. v. Safetech Int’l, Inc., 504

F.3d 544, 549 (6th Cir. 2007). Here, Mr. Hardwick’s detailed factual allegations, particularly




2
 Indeed, as noted above, it is worse than that. Here, these Defendants want the Court to consider
evidence that they could have brought to the Court’s attention before their original Motion to
Dismiss, but chose to hold back for some strategic purpose.

                                                    8
Case: 2:18-cv-01185-EAS-EPD Doc #: 133 Filed: 11/18/19 Page: 9 of 12 PAGEID #: 908




when considered in a light most favorable to him, are more than sufficient to establish a prima

facie case for jurisdiction.

        Additionally, the Court appropriately noted that its jurisdictional ruling was a “threshold

determination.” (ECF No. 128 at 35.) Mr. Hardwick is not required to prove his case-in-chief at

this stage in the litigation simply because Defendants have filed declarations denying his

jurisdictional allegations. It is true that Mr. Hardwick is not relieved from ultimately proving

jurisdictional facts as part of his case-in-chief, but Defendants cannot “defeat personal

jurisdiction merely by filing a written affidavit contradicting jurisdictional facts alleged by a

plaintiff.” Serras v. First Tenn. Bank Nat. Ass’n, 875 F.2d 1212, 1214 (6th Cir. 1989). The

Court’s threshold jurisdictional finding does not bar Defendants from challenging jurisdiction at

a later stage and thus clearly does not constitute a “manifest injustice.” Defendants’ Motion to

Reconsider should be denied accordingly.

III.    Defendants’ repetitive argument regarding the “stream of commerce plus” theory
        misapplies the relevant law and ignores or mischaracterizes Mr. Hardwick’s
        allegations.

        Defendants also argue that subjecting them to this Court’s jurisdiction would not comply

with federal due process requirements because Mr. Hardwick’s allegations do not establish that

Defendants purposefully availed themselves of the Ohio forum. Once again, however,

Defendants simply repeat the same arguments that this Court already rejected. (See ECF No. 128

at 28) (“Plaintiff has alleged a proximate cause relationship between his claims and each

Defendant’s conduct in Ohio.”) (emphasis added). They also blatantly ignore or mischaracterize

Mr. Hardwick’s allegations, just as they did in their initial briefing.

        Defendants contend that they have been “dragged into court based on random, fortuitous,

or attenuated contacts, or the unilateral activity of another party or third person.” (ECF No. 131



                                                  9
Case: 2:18-cv-01185-EAS-EPD Doc #: 133 Filed: 11/18/19 Page: 10 of 12 PAGEID #: 909




 at 11.) That is a willful misreading of Mr. Hardwick’s Amended Complaint. The Amended

 Complaint is full of specific allegations establishing the causal link between Defendants’

 activities and the harm to Mr. Hardwick in Ohio. (See, e.g., ECF No. 96 ¶¶ 12, 22, 31-53, 61, 69-

 73.) Mr. Hardwick’s allegations make clear that Defendants released PFAS into the world with

 the specific knowledge that their actions would cause their PFAS to intrude into Mr. Hardwick’s

 blood and body. The Amended Complaint does not cite “random, fortuitous, or attenuated

 contacts,” but rather describes specific and intentional conduct that proximately caused the harm

 of which Mr. Hardwick complains.

        Defendants’ argument relating to the Sixth Circuit’s adoption of the “stream of commerce

 plus” approach to personal jurisdiction similarly ignores Mr. Hardwick’s allegations regarding

 Defendants’ decades-long coordinated campaign to keep from the public the adverse health

 effects of their toxin. (See id. ¶¶ 40-62.) Contrary to Defendants’ assertions, the Court’s

 jurisdiction is not based exclusively on Defendants’ manufacture, sale, and release of PFAS in

 Ohio, but also on Defendants’ misinformation campaign intentionally directed at Ohio that

 caused tortious injury in Ohio. Courts in this circuit have regularly held that this type of conduct

 is sufficient to satisfy the due process requirements inherent in exercising personal jurisdiction.

 See, e.g., Schneider v. Hardesty, 669 F.3d 693, 700 (6th Cir. 2012) (fraudulent communications

 or misrepresentations into Ohio created jurisdiction in Ohio); Ohio Lending Consultants, LLC v.

 Sec. Capital Holdings, Inc., No. 14-CV-1358, 2014 WL 5162285, at *5 (N.D. Ohio Oct. 14,

 2014) (finding non-resident defendant was subject to personal jurisdiction in Ohio where

 defendant directed, from outside Ohio, fraudulent communications to Ohio residents); Kehoe

 Component Sales, Inc. v. Best Lighting Prod., Inc., No. 08-CV-752, 2009 WL 2591757, at *5

 (S.D. Ohio Aug. 19, 2009) (deceptive statements made with knowledge they would cause injury



                                                  10
Case: 2:18-cv-01185-EAS-EPD Doc #: 133 Filed: 11/18/19 Page: 11 of 12 PAGEID #: 910




 in Ohio sufficient to establish jurisdiction); Hollar v. Philip Morris Inc., 43 F. Supp. 2d 794, 804

 (N.D. Ohio 1998) (finding exercise of jurisdiction appropriate based on allegations company

 broadcast and published misleading information that was seen and heard in Ohio and, in several

 instances, specifically directed at Ohio). Thus, the Court was correct in finding that Mr.

 Hardwick’s “claims arise out of the specific contact that [each] Defendant has with Ohio” and

 that those claims are sufficient to comport with due process. (ECF No. 128 at 33.)

                                          CONCLUSION

        Defendants’ Motion to Reconsider is nothing more than an expression of the Defendants’

 continued disagreement with the Court’s denial of their motions to dismiss. There is nothing in

 the Court’s well-reasoned opinion that amounts to a “direct, obvious, and . . . indisputable” error

 of law warranting reconsideration. See Ashraf, 2018 WL 4431381 at *3. Defendants have failed

 to demonstrate any error related to the Court’s threshold jurisdictional determination that rises to

 the level of a “manifest injustice.” The Motion to Reconsider should be denied.

 Dated: November 18, 2019                              Respectfully submitted,

                                                       /s/ David J. Butler
                                                       David J. Butler (0068455), Trial Attorney
                                                       Jonathan N. Olivito (0092169)
                                                       Taft Stettinius & Hollister LLP
                                                       65 East State Street, Suite 1000
                                                       Columbus, Ohio 43215
                                                       Telephone: (614) 221-2838
                                                       Facsimile: (614) 221-2007
                                                       dbutler@taftlaw.com
                                                       jolivito@taftlaw.com

                                                       Robert A. Bilott (0046854)
                                                       Taft Stettinius & Hollister LLP
                                                       425 Walnut Street, Suite 1800
                                                       Cincinnati, OH 45202-3957
                                                       Telephone: (513) 381-2838
                                                       Facsimile: (513) 381-0205
                                                       bilott@taftlaw.com


                                                  11
Case: 2:18-cv-01185-EAS-EPD Doc #: 133 Filed: 11/18/19 Page: 12 of 12 PAGEID #: 911




                                                         -and-

                                                  Michael A. London (pro hac vice)
                                                  Rebecca G. Newman (pro hac vice)
                                                  Douglas & London, PC
                                                  59 Maiden Lane, 6th Floor
                                                  New York, NY 10038
                                                  Telephone: (212) 566-7500
                                                  Facsimile: (212) 566 7501
                                                  mlondon@douglasandlondon.com
                                                  rnewman@douglasandlondon.com

                                                         -and-

                                                  Ned McWilliams (pro hac vice)
                                                  Levin Papantonio Thomas Mitchell Rafferty
                                                    & Proctor P.A.
                                                  316 South Baylen Street
                                                  Pensacola, FL 32502
                                                  Telephone: (850) 435-7138
                                                  nmcwilliams@levinlaw.com

                                                  Attorneys for Plaintiff




                               CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing was served through the Court’s

 CM/ECF system this 18th day of November, 2019 on all counsel of record.



                                                  /s/ David J. Butler
                                                  David J. Butler




                                             12
